896 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Fitzgerald WILLIAMS, Defendant-Appellant.
No. 89-5627.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 18, 1989.Decided:  Feb. 6, 1990.

John H. Hare, Assistant Federal Public Defender, on brief, for appellant.
E. Bart Daniel, United States Attorney;  Alfred W. Bethea, Jr., Assistant United States Attorney, on brief, for appellee.
Before PHILLIPS and WILKINS, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
John Fitzgerald Williams appeals his conviction of conspiracy and possession of a firearm by a convicted felon in violation of 18 U.S.C.A. Sec. 371 (West 1966) and 18 U.S.C.A. Sec. 922(g)(1) (West Supp.1989).  Williams contends that at trial the district judge erred in questioning one of the witnesses for the government about her knowledge of perjury.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm Williams' conviction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.